DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22 in the reply filed on February 14, 2022 is acknowledged.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 23-31 are withdrawn, resulting in claims 1-22 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6060145).
With respect to claims 16-17, Smith teaches a modified secondary carpet backing (carrier mat) that will increase the delamination strength and dimensional stability of a carpet (mechanically reinforce and stabilize the carpet tile) (col. 5, lines 3-6). The invention includes a carpet comprising a face yarn (carpet yarns); a primary backing fabric (backing), the face yarn being tufted into the primary backing fabric (textile top member; a backing that is coupled with the carpet yarns so that the backing structurally supports the carpet yarns); a modified secondary backing mat (carrier mat) attached to the primary backing fabric (coupled with the textile top member); and an adhesive material (thermoplastic material) binding the face yarn to the primary backing fabric (backing) and the primary backing fabric (backing) to the secondary backing fabric (carrier mat) (col. 6, lines 5-36).
The modified secondary backing fabric (carrier mat) comprises a secondary backing scrim fabric (reinforcement) and a fiber batt (polymeric material component comprising polymer fibers that are randomly oriented and entangled together) integrated as a unitary scrim (reinforcement that is disposed within the polymeric material component), providing a soft face forming a barrier uninterrupted by the scrim fabric (the reinforcement is entirely covered and concealed by the entangled polymer fibers to prevent the reinforcement from exposure to the user) and blocking exudation of any of the adhesive material from the underside of the carpet (col. 6, lines 5-36).
The backing (carrier mat) is a broadwidth or modular (carpet tile) backing having greater flexibility which improves the installation process by providing a superior flexible carpet which enables the installers of such to bend, fold and manipulate the carpet around narrow passages as well as accommodate unusual floor layouts (col. 5, lines 26-44). The fiber batt (polymeric material component) can include synthetic fibers, preferably polypropylene (polymer fibers) (col. 8, lines 46-64). With reference to FIGS. 3-5, it is apparent that a portion of the fibers 45 from the fiber batt 21 (polymeric material component) penetrate and are entangled with the secondary scrim 15 (reinforcement) (col. 12, lines 10-21; FIGS, 3-5).
The adhesive binders (thermoplastic material) may include styrene-butadiene rubbers, PVC, EVA, polyesters, polyurethanes, polyolefins, emulsified polymers and the like (col. 8, lines 35-44). A latex may also be used (col. 5, lines 6-10). Smith does not explicitly teach that the adhesive binders or latex are a thermoplastic material, however according to paragraph [0036] of the instant specification suitable thermoplastic materials include polymers or copolymers of latex, vinyl chlorides, polyolefins, polyurethanes, acrylates, acrylics, or styrenes. Since Smith uses the same materials exemplified in the instant specification as thermoplastic materials, it is reasonable to presume that Smith teaches the use of a thermoplastic material.
Smith further teaches that web bonding can be accomplished by chemical bonding (binder), mechanical bonding, or thermal bonding (col. 9, lines 26-47). Chemical bonding (binder) is the use of a latex or a solvent to stick formed web together and mechanical bonding can be either needlepunching, hydroentangling, or stitchbonding (col. 9, lines 26-47). It would have been obvious to one of ordinary skill in the art to try the different types of bonding: chemical (binder), mechanical, or thermal, in order to determine which provides the desired consolidation, delamination strength, and dimensional stability of the nonwoven and resulting carpet. See MPEP 2143.
It is noted that Smith defines the term “carpet” as referring inclusively to all forms of tufted, woven and needled types of carpet, because practice of the invention is not based upon the type of carpet but rather use of a modified scrim fabric (carrier mat) in lieu of the conventional secondary scrim or carpet backing (col. 7, lines 13-21).

With respect to claims 19-20, Smith teaches all the limitations of claim 1 above. As discussed in the rejection of claim 16, Smith teaches chemical bonding (binder) is the use of a latex or a solvent to stick formed web together (col. 9, lines 26-47). Smith does not teach the use of a formaldehyde binder, and therefore uses a formaldehyde-free binder. Smith does not explicitly teach that the formaldehyde-free binder is a thermoplastic material binder, however according to paragraph [0036] of the instant specification suitable thermoplastic materials include polymers or copolymers of latex. Since Smith uses the same materials (latex) exemplified in the instant specification as thermoplastic materials, it is reasonable to presume that Smith teaches the use of a thermoplastic material.

Claim(s) 1, 3-5, 7-8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6060145) in view of Pearlman (US 5470648).
With respect to claims 1 and 10, Smith teaches a modified secondary carpet backing (carrier mat) that will increase the delamination strength and dimensional stability of a carpet (mechanically reinforce and stabilize the carpet tile) (col. 5, lines 3-6). The invention includes a carpet comprising a face yarn (carpet yarns); a primary backing fabric (backing), the face yarn being tufted into the primary backing fabric (textile top member; a backing that is coupled with the carpet yarns so that the backing structurally supports the carpet yarns); a modified secondary backing mat (carrier mat) attached to the primary backing fabric (coupled with the textile top member); and an adhesive material (thermoplastic material) binding the face yarn to the primary backing fabric (backing) and the primary backing fabric (backing) to the secondary backing fabric (carrier mat) (col. 6, lines 5-36).
The modified secondary backing fabric (carrier mat) comprises a secondary backing scrim fabric (reinforcement) and a fiber batt (polymeric material component comprising polymer fibers that are randomly oriented and entangled together) integrated as a unitary scrim (reinforcement that is disposed within the polymeric material component), providing a soft face forming a barrier uninterrupted by the scrim fabric (the reinforcement is entirely covered and concealed by the entangled polymer fibers to prevent the reinforcement from exposure to the user) and blocking exudation of any of the adhesive material from the underside of the carpet (col. 6, lines 5-36).
The backing (carrier mat) is a broadwidth or modular (carpet tile) backing having greater flexibility which improves the installation process by providing a superior flexible carpet which enables the installers of such to bend, fold and manipulate the carpet around narrow passages as well as accommodate unusual floor layouts (col. 5, lines 26-44). The fiber batt (polymeric material component) can include synthetic fibers, preferably polypropylene (polymer fibers) (col. 8, lines 46-64). With reference to FIGS. 3-5, it is apparent that a portion of the fibers 45 from the fiber batt 21 (polymeric material component) penetrate and are entangled with the secondary scrim 15 (reinforcement) (col. 12, lines 10-21; FIGS, 3-5).
The adhesive binders (thermoplastic material) may include styrene-butadiene rubbers, PVC, EVA, polyesters, polyurethanes, polyolefins, emulsified polymers and the like (col. 8, lines 35-44). A latex may also be used (col. 5, lines 6-10). Smith does not explicitly teach that the adhesive binders or latex are a thermoplastic material, however according to paragraph [0036] of the instant specification suitable thermoplastic materials include polymers or copolymers of latex, vinyl chlorides, polyolefins, polyurethanes, acrylates, acrylics, or styrenes. Since Smith uses the same materials exemplified in the instant specification as thermoplastic materials, it is reasonable to presume that Smith teaches the use of a thermoplastic material.
Smith further teaches that web bonding (to bond the polymer fibers and continuous strand high tenacity fibers together in the carrier mat) can be accomplished by chemical bonding (binder), mechanical bonding, or thermal bonding (col. 9, lines 26-47). Chemical bonding (binder) is the use of a latex or a solvent to stick formed web together and mechanical bonding can be either needlepunching, hydroentangling, or stitchbonding (col. 9, lines 26-47). It would have been obvious to one of ordinary skill in the art to try the different types of bonding: chemical (binder), mechanical, or thermal, in order to determine which provides the desired consolidation, delamination strength, and dimensional stability of the nonwoven and resulting carpet. See MPEP 2143. Smith only discloses the use of a binder with regard to the above discussed chemical bonding, and therefore does not teach the use of other binders to bond the modified secondary backing (carrier mat) together.

It is noted that paragraph [0021] of the instant specification defines “high tenacity” fibers as referring to fibers that have a maximum load of at least 3 lbf/in and a maximum elongation of 65% when measured according to ASTM D4830.
Smith further teaches that the shrink, elongation, and stiffness properties of the modified scrim (carrier mat) are superior while the air flow, opening size and other characteristics are in a range that is not detrimental to the end product (col. 13, lines 28-45). Lower shrink and elongation prevent the modified scrim fabric (carrier mat) from shrinking or distorting while going through the carpet finishing process (col. 13, lines 28-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the elongation of the constituent fibers of the modified secondary fabric (carrier mat) to include the claimed value when measured according to ASTM D4830. One would have been motivated to provide a modified secondary fabric (carrier mat) that does not shrink or distort while going through the carpet finishing process while maintaining superior air flow and opening size. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
It is noted that Smith defines the term “carpet” as referring inclusively to all forms of tufted, woven and needled types of carpet, because practice of the invention is not based upon the type of carpet but rather use of a modified scrim fabric (carrier mat) in lieu of the conventional secondary scrim or carpet backing (col. 7, lines 13-21).

Smith is silent as to the fibers of the scrim having a maximum load of at least 3 lb/in.
Pearlman teaches composite fabrics having two layers of nonwoven fabric comprising entangled, non-bonded nylon filaments and a reinforcing layer of glass fiber scrim (col. 1, lines 6-9). This composite fabric is lightweight, strong, and flexible, and demonstrates good moisture stability (col. 1, lines 29-33). In one application the composite fabric may be used as a moisture-stable carpet backing (col. 1, lines 29-33). The fiberglass scrim is an open network structure made of continuous, multifilament, fiberglass yarn strands, and the open network may or may not be woven (col. 2, lines 17-19). The scrim has a tensile break strength in both the MD and XD of 45 lbs/in, and each strand in the MD and XD direction has a break strength of about 8 pounds (col. 2, lines 40-46). If the composite fabric is intended for use as a backing fabric in a tufting carpet assembly, the XD strands preferably have a break strength of about 32 lbs (col. 2, lines 59-65). This is necessary because the backing fabric is not strengthened by the elongated pile articles  that run in the MD direction (col. 2, lines 59-65). The yarn in the MD direction may have the same or different denier and break strength as the XD strands (col. 2, lines 66-67). The use of such a strong backing fabric will result in a tuftstring carpet structure that exceeds the federal requirement of a 100 lb standardized grab strength in the MD and XD (col. 3, lines 1-4).
Since both Smith and Pearlman disclose a nonwoven fabric with an interposed scrim for use as a carpet backing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers in the scrim of Smith to have a break strength of about 32 lbs in order to provide a carpet structure that exceeds the federal requirement of a 100 lb standardized grab strength in the MD and XD.

With respect to claim 3, Smith in view of Pearlman teaches all the limitations of claim 1 above. Smith further teaches an example where the modified scrim (cushion mat) has a weight of 4.3 oz/yd2 (145.8 gsm)1 (Table 1).

With respect to claim 4, Smith in view of Pearlman teaches all the limitations of claim 1 above. Smith further teaches the fiber batt or nonwoven prepared from the fiber batt (polymeric material component) preferably comprises polyolefin synthetic fibers, particularly polypropylene fibers (col. 8, lines 46-64; col. 9, lines 58-65).

With respect to claim 5, Smith in view of Pearlman teaches all the limitations of claim 1 above. As can be seen in FIG. 3, the secondary scrim 15 (reinforcement) is a grid-pattern made of fibers that are oriented in a machine direction and a cross-machine direction (FIG. 3; col. 12, lines 10-17). Typically, the primary backing fabric 12 as well as the secondary backing fabric 15 (reinforcement) are made from polyamides and polyolefins, particularly polypropylene (col. 8, lines 22-25).

With respect to claim 7, Smith in view of Pearlman teaches all the limitations of claim 1 above. Smith further teaches that the fibers [of the fiber batt (polymeric material component)] residing on the floor side (lower surface) of the modified scrim is greater than on the latex side (upper surface) (wherein the scrim reinforcement is non-centered within the polymeric material component so that the scrim component is positioned closer to an upper surface of the polymeric material component than a lower surface of the polymeric material component) (col. 11, lines 11-19).

With respect to claim 8, Smith in view of Pearlman teaches all the limitations of claim 7 above. Smith further teaches that during the needling process it is important that approximately 70 percent of the fibers [of the fiber batt (polymeric material component)] stay on one side of the scrim (scrim reinforcement), referred to the needled top side, which is the side that will ultimately contact the floor (below scrim reinforcement) (col. 11, lines 2-10). The remaining 30 percent of fibers [of the fiber batt (polymeric material component)] to be directed toward the latex binder (thermoplastic material) (above the scrim reinforcement), allows the scrim to have intimate contact with the binder (thermoplastic material) during carpet manufacturing therefore increasing lamination strength and adding stability to the carpet (col. 11, lines 2-10).

With respect to claims 11-12, Smith in view of Pearlman teaches all the limitations of claim 1 above. As discussed in the rejection of claim 1, Smith teaches chemical bonding (binder) is the use of a latex or a solvent to stick formed web together (col. 9, lines 26-47). Smith does not teach the use of a formaldehyde binder, and therefore uses a formaldehyde-free binder. Smith does not explicitly teach that the formaldehyde-free binder is a thermoplastic material binder, however according to paragraph [0036] of the instant specification suitable thermoplastic materials include polymers or copolymers of latex. Since Smith uses the same materials (latex) exemplified in the instant specification as thermoplastic materials, it is reasonable to presume that Smith teaches the use of a thermoplastic material.

With respect to claim 13, Smith in view of Pearlman teaches all the limitations of claim 12 above. Smith further teaches that the fibrous components of the primary backing fabric and the secondary backing fabric may be made from recycled materials (col. 8, lines 27-29 and 52-62).

With respect to claim 14, Smith in view of Pearlman teaches all the limitations of claim 1 above. Smith further teaches that the fiber batt (polymeric material component) is joined with the secondary backing fabric (reinforcement scrim) by mechanical bonding, particularly by needling (col. 9, line 66 – col. 10, line 1).

With respect to claim 15, Smith in view of Pearlman teaches all the limitations of claim 1 above. Smith further teaches that 30 percent of fibers [of the fiber batt (polymeric material component)] being directed toward the latex binder (thermoplastic material) (above the scrim reinforcement), allows the scrim to have intimate contact with the binder (thermoplastic material) during carpet manufacturing therefore increasing lamination strength and adding stability to the carpet (thermoplastic material penetrates through the polymeric material component to couple the carrier mat with the textile top member) (col. 11, lines 2-10).

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6060145) in view of Pearlman (US 5470648) as applied to claim 1 above, and further in view of Wright (US 2005/0287334).
With respect to claim 2, Smith in view of Pearlman teaches all the limitations of claim 1 above.
Smith in view of Pearlman is silent as to the modified scrim fabric (carrier mat) having a thickness between 0.25 and 10 millimeters.
Wright teaches cushioned carpet tiles which comprise a modified secondary backing material having a scrim and a nonwoven fiber batt, where the nonwoven fiber batt is made up of a plurality of fibers (paragraph [0006]). The fibers of the nonwoven batt are needled into the scrim material so that the fiber batt is durably attached to the scrim material (paragraph [0006]). The fiber batt is used in the modified secondary backing material joined with the secondary backing fabric (i.e., scrim) by mechanical bonding, particularly needlepunching, as described in U.S. Pat. Nos. 6,060,145 (Smith) (paragraph [0050]).Wright further teaches the modified secondary backing fabric can have a thickness of from about 0.05 to about 0.5 inches (1.27-12.7 mm)2 (paragraph [0060]).
The thickness of the secondary backing range of Wright substantially overlaps the claimed range in the instant claim 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2114.05(I). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected from the overlapping portion of the range taught by Wright, because overlapping ranges have been held to establish prima facie obviousness.
Since both Smith in view of Pearlman and Nisenson and Wright teach modified secondary backing materials (carrier mat) for carpet tiles comprising a scrim integrated into a nonwoven batt by the same process, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the modified secondary backing (carrier mat) of Smith to have a thickness of about 0.05 to about 0.5 inches (1.27-12.7 mm) because it is known in the art that secondary backings formed by the method disclosed in Smith can have the thickness disclosed by Wright and predictable results will be achieved (e.g., cushioning for a carpet tile). See MPEP 2143.

With respect to claim 9, Smith in view of Pearlson teaches all the limitations of claim 1 above.
Smith in view of Pearlman is silent as to the scrim (reinforcement) being between 0.5 and 50 weight percent of the modified secondary backing (carrier mat).
Wright teaches cushioned carpet tiles which comprise a modified secondary backing material having a scrim and a non-woven fiber batt, where the non-woven fiber batt is made up of a plurality of fibers (paragraph [0006]). The fibers of the non-woven batt are needled into the scrim material so that the fiber batt is durably attached to the scrim material (paragraph [0006]). The fiber batt is used in the modified secondary backing material joined with the secondary backing fabric (i.e., scrim) by mechanical bonding, particularly needle punching, as described in U.S. Pat. Nos. 6,060,145 (paragraph [0050]). Wright further teaches that when used for carpet or carpet tiles, the modified secondary backing material has a scrim weight and a non-woven fiber weight (paragraph [0057]). In such aspects, the scrim can have a number of weights, such as from about 0.5 to 20 oz/sy (paragraph [0057]). The non-woven fiber batt can be from about 10 to about 80 oz/sy (paragraph [0058]). This would result in a total weight range of 10.5-100 oz/sy, and a weight percent of scrim based on the total being 0.5-190 wt%.
The total weight of the modified secondary backing (and the individual weight of the non-woven fiber batt and the scrim), is limited only by the requirements that a cushion backing be obtained and by the level of delamination seen (paragraph [0059]).
The weight percent of scrim range of Wright substantially overlaps the claimed range in the instant claim 9. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wright, because overlapping ranges have been held to establish prima facie obviousness.
Since both Smith and Wright teach modified secondary backing materials (carrier mat) for carpet tiles comprising a scrim integrated into a nonwoven batt by the same process, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scrim (reinforcement) of the modified secondary backing (carrier mat) to have a weight of 0.5 to 20 oz/sy and the nonwoven batt to have a weight of about 10 to about 80 oz/sq, resulting in the scrim (reinforcement) being about 0.5-190 wt% of the modified secondary backing (carrier mat), in order to provide a modified secondary backing (carrier mat) with the necessary cushion and delamination resistance for carpet tile backings.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6060145) and Pearlman (US 5470648) as applied to claim 1 above, and further in view of Nisenson (US 3834978).
With respect to claim 6, Smith in view of Pearlman teaches all the limitations of claim 1 above.
Smith in view of Pearlman is silent as to the modified secondary backing (carrier mat) including between 5 and 30 weight percent of the binder.
Nisenson teaches a nonwoven substrate comprised of nylon staple fibers which is reinforced by either a parallel layer of continuous filament nylon or a woven scrim (col. 2, lines 46-55). The nonwoven substrate may be needle-punched both before and after the reinforcement elements are added to the construction thereof (col. 2, lines 46-55). As a final bonding step, it is preferable to apply a limited amount of adhesive synthetic binder (col. 4, lines 26-37). The binder will penetrate into the mat and promote dimensional stability and strength in the final product (col. 4, lines 26-37). The adhesive constitutes 12 to 20 percent of the final product weight (col. 4, lines 26-37). The nonwoven article is particularly useful as a carpet backing (col. 1, lines 13-18).
Since both Smith in view of Pearlman and Nisenson teach nonwoven carpet backings reinforced by a scrim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified secondary backing (carrier mat) of Smith in view of Pearlman to include 12-20 weight percent binder in order to promote dimensional stability and strength in the final product.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6060145) as applied to claim 16 above, and further in view of Pearlman (US 5470648).
With respect to claim 18, Smith teaches all the limitations of claim 16 above.
It is noted that paragraph [0021] of the instant specification defines “high tenacity” fibers as referring to fibers that have a maximum load of at least 3 lbf/in and a maximum elongation of 65% when measured according to ASTM D4830.
Smith further teaches that the shrink, elongation, and stiffness properties of the modified scrim (carrier mat) are superior while the air flow, opening size and other characteristics are in a range that is not detrimental to the end product (col. 13, lines 28-45). Lower shrink and elongation prevent the modified scrim fabric (carrier mat) from shrinking or distorting while going through the carpet finishing process (col. 13, lines 28-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the elongation of the constituent fibers of the modified scrim fabric (carrier mat) to include the claimed value. One would have been motivated to provide a modified scrim fabric (carrier mat) that does not shrink or distort while going through the carpet finishing process while maintaining superior air flow and opening size. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Smith is silent as to the fibers of the scrim having a maximum load of at least 3 lb/in.
Pearlman teaches composite fabrics having two layers of nonwoven fabric comprising entangled, non-bonded nylon filaments and a reinforcing layer of glass fiber scrim (col. 1, lines 6-9). This composite fabric is lightweight, strong, and flexible, and demonstrates goo moisture stability (col. 1, lines 29-33). In one application the composite fabric may be used as a moisture-stable carpet backing (col. 1, lines 29-33). The fiberglass scrim is an open network structure made of continuous, multifilament, fiberglass yarn strands, and the open network may or may not be woven (col. 2, lines 17-19). The scrim has a tensile break strength in both the MD and XD of 45 lbs/in, and each strand in the MD and XD direction has a break strength of about 8 pounds (col. 2, lines 40-46). If the composite fabric is intended for use as a backing fabric in a tufting carpet assembly, the XD strands preferably have a break strength of about 32 lbs (col. 2, lines 59-65). This is necessary because the backing fabric is not strengthened by the elongated pile articles  that run in the MD direction (col. 2, lines 59-65). The yarn in the MD direction may have the same or different denier and break strength as the XD strands (col. 2, lines 66-67). The use of such a strong backing fabric will result in a tuftstring carpet structure that exceeds the federal requirement of a 100 lb standardized grab strength in the MD and XD (col. 3, lines 1-4).
Since both Smith and Pearlman disclose a nonwoven fabric with an interposed scrim for use as a carpet backing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers in the scrim of Smith to have a break strength of about 32 lbs in order to provide a carpet structure that exceeds the federal requirement of a 100 lb standardized grab strength in the MD and XD.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6060145) as applied to claim 16 above, and further in view of Wright (US 2005/0287334).
With respect to claim 21, Smith teaches all the limitations of claim 16 above.
Smith is silent as to the modified scrim fabric (carrier mat) having a thickness between 1 and 8 millimeters.
Wright teaches cushioned carpet tiles which comprise a modified secondary backing material having a scrim and a nonwoven fiber batt, where the nonwoven fiber batt is made up of a plurality of fibers (paragraph [0006]). The fibers of the nonwoven batt are needled into the scrim material so that the fiber batt is durably attached to the scrim material (paragraph [0006]). The fiber batt is used in the modified secondary backing material joined with the secondary backing fabric (i.e., scrim) by mechanical bonding, particularly needlepunching, as described in U.S. Pat. Nos. 6,060,145 (Smith) (paragraph [0050]).Wright further teaches the modified secondary backing fabric can have a thickness of from about 0.05 to about 0.5 inches (1.27-12.7 mm)3 (paragraph [0060]).
The thickness of the secondary backing range of Wright substantially overlaps the claimed range in the instant claim 21. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2114.05(I). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected from the overlapping portion of the range taught by Wright, because overlapping ranges have been held to establish prima facie obviousness.
Since both Smith and Wright teach modified secondary backing materials (carrier mat) for carpet tiles comprising a scrim integrated into a nonwoven batt by the same process, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the modified secondary backing (carrier mat) of Smith to have a thickness of about 0.05 to about 0.5 inches (1.27-12.7 mm) because it is known in the art that secondary backings formed by the method disclosed in Smith can have the thickness disclosed by Wright and predictable results will be achieved (e.g., cushioning for a carpet tile). See MPEP 2143.

With respect to claim 22, Smith teaches all the limitations of claim 16 above.
Smith is silent as to the modified scrim fabric (carrier mat) having a weight of between 250 and 1,000 gsm.
Wright teaches cushioned carpet tiles which comprise a modified secondary backing material having a scrim and a nonwoven fiber batt, where the nonwoven fiber batt is made up of a plurality of fibers (paragraph [0006]). The fibers of the nonwoven batt are needled into the scrim material so that the fiber batt is durably attached to the scrim material (paragraph [0006]). The fiber batt is used in the modified secondary backing material joined with the secondary backing fabric (i.e., scrim) by mechanical bonding, particularly needlepunching, as described in U.S. Pat. Nos. 6,060,145 (Smith) (paragraph [0050]).Wright further teaches the modified secondary backing fabric can have a total weight of less than about 20 oz/sy (less than 678 gsm)4 (paragraph [0060]).
The weight of the secondary backing range of Wright substantially overlaps the claimed range in the instant claim 22. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2114.05(I). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected from the overlapping portion of the range taught by Wright, because overlapping ranges have been held to establish prima facie obviousness.
Since both Smith and Wright teach modified secondary backing materials (carrier mat) for carpet tiles comprising a scrim integrated into a nonwoven batt by the same process, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the modified secondary backing (carrier mat) of Smith to have a total weight of less than about 20 oz/sy (less than 678 gsm( because it is known in the art that secondary backings formed by the method disclosed in Smith can have the weight disclosed by Wright and predictable results will be achieved (e.g., cushioning for a carpet tile). See MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 1 oz/yd2 = 33.9 gsm
        2 1 in = 25.4 mm
        3 1 in = 25.4 mm
        4 1 oz/sy = 33.9 gsm